FILED
                              NOT FOR PUBLICATION                                JAN 27 2010

                                                                            MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DERRICK LEE SLEDGE,                               No. 07-55581

                Petitioner - Appellant,           D.C. No. CV-03-01190-CAS

  v.
                                                  MEMORANDUM *
BEN CURRY**,

                Respondent - Appellee.


                     Appeal from the United States District Court
                         for the Central District of California
                     Christina A. Snyder, District Judge, Presiding

                        Argued and Submitted January 15, 2010
                                 Pasadena, California

Before: GOODWIN, SCHROEDER and FISHER, Circuit Judges.

       Derrick Sledge, a California state prisoner, appeals the district court’s denial

of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. He argues the state

court improperly denied his motion to suppress statements he made to police


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, Ben Curry is substituted for L.R. Blanks as Warden.
without first being advised of his Miranda rights. See Miranda v. Arizona, 384

U.S. 436, 444-45 (1966). The state court determined that Miranda warnings were

not necessary because Sledge was not “in custody” when two police officers

temporarily detained and briefly questioned him in the lobby of a bank before they

arrested him. See Stansbury v. California, 511 U.S. 318, 322 (1994). The state

court’s decision was not contrary to or an unreasonable application of clearly

established federal law, nor was it based on an unreasonable determination of the

facts in light of the evidence presented in the state court proceedings. 28 U.S.C.

§ 2254(d); cf. Berkemer v. McCarty, 468 U.S. 420, 442 (1984); United States v.

Woods, 720 F.2d 1022, 1029-30 (9th Cir. 1983). Therefore, the district court

properly denied relief.

      AFFIRMED.




                                          2